DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to an Amendment entered 12/30/2020.

Claim Status
3.	Claims 1-15 are pending in this application.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,412,428. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Instant application
US 10,412,428
8. A system effective to identify defective segments of content data associated with a piece of content, the system comprising: 
a memory; an agent generator configured to be in communication with the memory; a monitor processor configured to be in communication with the agent generator and the memory; a controller configured to be in communication with the monitor processor; a parameter processor configured to be in communication with the controller and the monitor processor; an analytical data generator configured to be in communication with the monitor processor; the agent generator being configured to generate a monitor agent that is effective to generate a first request from a first address, wherein the first request is for the content data, and the first request is a simulation of a second request from a second address in a user domain; the monitor processor being con figured to deploy the monitor agent to the first address, wherein the monitor agent is effective to extract the content data from a content delivery domain, the monitor agent is effective to generate delivery data associated with the content data, and the delivery data includes data associated with a delivery of the content data from the content delivery domain to the monitor agent at the first address; the controller being configured to: receive the delivery data from the monitor agent; and distribute the delivery data to the parameter processor; the parameter processor being configured to: generate parameter data, wherein the parameter data is effective to indicate a parameter level associated with a parameter of the content data; and send the parameter data to the monitor processor; the monitor processor being further configured to: generate performance data based on the parameter data, wherein the performance data is effective to indicate a number of defects among the content data; send the performance data to the analytical data generator; the analytical data generator being configured to, based on the performance data, identify a number of defective segments among the content data.
1. A system effective to evaluate a delivery of content data from a content delivery domain to a user domain, the system comprising: 
a memory configured to store the content data; a content provider processor configured to be in communication with the memory, the content provider processor being configured to distribute a copy of the content data to a content delivery domain; an agent generator configured to be in communication with the memory; a monitor processor configured to be in communication with the agent generator and the memory; a controller configured to be in communication with the monitor processor; a parameter processor configured to be in communication with the controller and the monitor processor; an analytical data generator configured to be in communication with the monitor processor; the agent generator being configured to generate a monitor agent to generate a first request from a first address, wherein the first address is for the content data distributed to the content delivery domain, and the first request is a simulation of a second request from a second address in a user domain; the monitor processor being configured to deploy the monitor agent to the first address, wherein the monitor agent extracts the content data from the content delivery domain, and generates delivery data associated with the content data distributed from the content delivery domain, and the delivery data includes data associated with a delivery of the content data from the content delivery domain to the monitor agent at the first address; the controller being configured to: receive the delivery data from the monitor agent; and distribute the delivery data to the parameter processor; the parameter processor being configured to: generate parameter data, wherein the parameter data indicates a parameter level associated with a parameter of the content data; and send the parameter data to the monitor processor; the monitor processor being further configured to: generate performance data based on the parameter data, wherein the performance data indicates a number of defects among the content data; send the performance data to the analytical data generator; the analytical data generator being configured to: based on the performance data, identify a number of defective segments among the content data, wherein a presence of defective segments among content data indicates an efficiency of the delivery of the content data from the content delivery domain to the user domain; generate analytical data based on the performance data, the analytical data indicates the identified defective segments among the content data; and evaluate the delivery of the content data from the content delivery domain to the user domain based on the analytical data.


Regarding Claim 8, as can be seen from the table above, Claim 8 of the instant application is anticipated by patent claim 1 in that claim 1 of the patent contains all the limitations of claim 8 of the instant application. Claim 8 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.
Claim 1 directed to a corresponding method implemented by the system as recited in Claim 8 is also rejected based on the similar grounds.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-15 are rejected under 35 U.S.C. 103 as obvious over Sathyanarayana et al (US 2016/0164761) or in view of Benedict (US 2019/0102404).

Regarding Claims 1 and 8, Sathyanarayana discloses a system with corresponding method for identifying defective segments of content data associated with a piece of content (e.g., see FIG. 5 or FIG. 7), the system comprising a memory (such as memory in stream server 530); an agent generator (such as a HDS emulation engine) configured to be in communication with the memory; a monitor processor (such as an inherent processor running all the emulation engines 720) configured to be in communication with the agent generator and the memory; a controller (such as Ctrl Logic 710) configured to be in communication with the monitor processor; a parameter processor (such as log processor 550) configured to be in communication with the controller and the monitor processor; an analytical data generator (such as Logging Engine 730) configured to be in communication with the monitor processor; the agent generator being configured to generate a monitor agent (such as an emulation engine instance 510) to generate a first request from a first address, wherein the first request is for the content data, and the first request is a simulation of a second request from a second address in a user domain; the monitor processor being configured to deploy the monitor agent to the first address (e.g., see Para 16; Para 27; Para 33; Para 39-41; Para 44; Para 49; Para 59; Para 64; such as instantiate instance of the streaming protocol emulation engine performing client-side player emulation of the HLS streaming protocol), wherein the monitor agent extracts the content data from a content delivery domain, the monitor agent generates delivery data associated with the content data, and the delivery data includes data associated with a delivery of the content data from the content delivery domain to the monitor agent at the first address (e.g., see Para 27; Para 39; Para 42; Para 45); and distribute the delivery data to the parameter processor (see FIG. 4; para 46; such as distribute the delivery data to the parameter processor such as log processor for verification); the parameter processor being configured to generate parameter data, wherein the parameter data is effective to indicate a parameter level associated with a parameter of the content data (e.g., see Para 29; Para 46; such as latency, throughput, packet loss, number of retries, bytes downloaded during download duration, average transfer rate/bandwidth, jitter, number of manifests downloaded, number of fragments (i.e., chunks) downloaded, fragment duration, time to download each fragment, etc.); and send the parameter data to the monitor processor; the monitor processor being further configured to generate performance data based on the parameter data, wherein the performance data is effective to indicate a number of defects among the content data (e.g., see Para 30-31; generate performance data such as an error or anomaly in the transmission of a content stream); send the performance data to the analytical data generator; the analytical data generator (see FIG. 5 or FIG. 7; such as Logging engine 550 or Logging engine 730) being configured to, based on the performance data, identify a number of defective segments among the content data (e.g., see Para 31; Para 65; such as identify the content stream fragment or chunk where the error or anomaly occurred).
Sathyanarayana is not explicit about the controller being configured to receive the delivery data from the monitor agent.
However, in one embodiment, Sathyanarayana discloses the control logic 710 provides each instantiated emulation engine a content stream to monitor and …identifying the error parameters and performance parameters to monitor, logging operations, and setting any alerts (see Para 63). One of ordinary skill in the art would recognize the control logic can act as the central controller to receive the delivery data from the monitor agent before directing the delivery data to a designated location for further performance analysis.
Alternatively, in an analogous art, Benedict discloses that a monitoring agent can determine whether a content item of the content asset has been received from the content source. After determining that a content item has been received, the monitoring agent can provide the content item to an ingestion process. Providing the content item to the ingestion process can include copying, moving, or transmitting the content item from a first storage location to a second storage location accessible to the ingestion process; wherein the ingestion process can be implemented by one or more ingestion devices, e.g., one or more computing devices (e.g., see Para 30; Para 5).
Therefore, a person of ordinary skill in the art would have had good reasons to pursue the known options of the controller being configured to receive the delivery data from the monitor agent before distributing delivery data to designated location, as taught by Benedict for further processing to take advantage of central processing facility providing the advantage of privacy (all data is stored in a central facility with uniform security protocols), speed, and uniformity of data analysis. 

Regarding Claims 2 and 9, Sathyanarayana further discloses the monitor agent extracts the content data from the content delivery domain based on a content retrieval protocol stored in the memory (e.g., see Para 64; such as based on one of the HLS, HDS, HSS, and RTMP streaming protocols).

Regarding Claims 3 and 10, Sathyanarayana further discloses the parameter processor is configured to output the content data; and compare the output of the content data with a threshold associated with the parameter to generate the parameter data (e.g., see Para 30-31; such as latency threshold).

Regarding Claim 4, Sathyanarayana further discloses generating the performance data comprises determining, by the parameter processor, the number of defects associated with one or more segments of the content data (see Para 16-17; Para 20; Para 30-31).

Regarding Claims 5 and 13, Sathyanarayana further discloses the analytical data generator is configured to compare the number of parameter defects associated with a segment of the content data with a threshold, wherein the number of defects is associated with a particular segment of the content data; and in response to the number of defects being greater than the threshold, identify the particular segment as a defective segment (e.g., see Para 30-31; such as a stream chunk interpreted as a segment is requested and not received within the amount of time specified by the latency threshold).

Regarding Claims 6 and 14, Sathyanarayana further discloses the analytical data generator is configured to generate analytical data based on the performance data, the analytical data indicates the identified defective segments among the content data (see Para 30; Para 65).

Regarding Claims 7 and 15, Sathyanarayana further discloses the analytical data generator is configured to send the analytical data to a content provider domain (see Para 35; Para 65; such as send the analytical data to a common log file).

Regarding Claim 11, Sathyanarayana discloses the memory is configured to store the content data (content data is stored in the memory at the test server), and the parameter processor is further configured to output one or more segments of the content data; and compare the output of the one or more segments with the content data stored in the memory to generate the parameter data (e.g., see Para 16-17; Para 20; Para 30-31).

Regarding Claim 12, Sathyanarayana further discloses the monitor processor is configured to determining the number of defects associated with one or more segments of the content data; and generate the performance data based on the determined number of defects associated with the one or more segments of the content data (e.g., see Para 16-17; Para 20; Para 30-31).

Response to Arguments
7.	Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive. 
In reference to Applicant’s arguments (page 8)
Specifically, the Office Action points to Paragraphs 27, 39, 42, and 45 of Sathyanarayana for the recitations of generating "delivery data associated with the content data, and the delivery data includes data associated with a delivery of the content data from the content delivery domain to the monitor agent at the first address". Office Action, page 8. However, at paragraph 27 Sathyanarayana appears to show instantiating a streaming protocol for each content stream, but does not appear to show generating delivery data associated with a delivery of the content data from the content delivery domain to the monitor agent. At paragraph 39 Sathyanarayana appears to show monitoring the delivery of the particular content stream using the particular streaming protocol, but also does not appear to show generating delivery data associated with a delivery of the content data from the content delivery domain to the monitor agent. At paragraph 42 Sathyanarayana appears to show the monitor receiving a content stream manifest dependent on the streaming protocol and possibly an initial chuck of the content stream, but also does not appear to show generating delivery data associated with a delivery of the content data from the content delivery domain to the monitor agent. At paragraph 45 Sathyanarayana appears to show client-side player emulation and monitoring of server-side response to requests, but also does not appear to show generating delivery data associated with a delivery of the content data from the content delivery domain to the monitor agent.
Examiner’s response
Examiner respectfully disagrees. For example, Sathyanarayana at paragraph 42 discloses the monitor agent receiving a content stream manifest dependent on the streaming protocol and possibly an initial chuck of the content stream which can be reasonably interpreted as delivery data associated with a delivery of the content data from the content delivery domain to the monitor agent. Further, since the delivery data is received and reassembled by the monitor agent for further processing based on the streaming protocol; thus the cited process above can be reasonably interpreted as generating delivery data by the monitor agent.
In reference to Applicant’s arguments (page 9)
The Office Action further points to paragraph 46 and FIG. 4 of Sathyanarayana for the recitations of distributing "the delivery data to a parameter processor". Office Action, page 8. Paragraph 46 appears to detail the item 455 of FIG. 4 as a process of verifying received chunks of the content stream. FIG. 4 appears to show a flow diagram that includes a box labeled item 455 stating verify received chunks. It appears that paragraph 46 and FIG. 4 of Sathyanarayana shows chunks of the content stream are received by the monitoring system. However, paragraph 46 and FIG. 4 of Sathyanarayana do not appear to have any showing of receiving delivery data associated with a delivery of the content data from the content delivery domain to the monitor agent.
Examiner’s response
Examiner respectfully disagrees. For example, Sathyanarayana, as in one embodiment at Paragraph 42, discloses the monitor agent receiving a content stream manifest dependent on the streaming protocol and possibly an initial chuck of the content stream which can be reasonably interpreted as delivery data associated with a delivery of the content data from the content delivery domain to the monitor agent.

Conclusion
8.	Claims 1-15 are rejected.

9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712724195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426